18-03197-FPC11   Doc 62   Filed 12/20/18   Entered 12/20/18 14:25:17   Pg 1 of 15
18-03197-FPC11   Doc 62   Filed 12/20/18   Entered 12/20/18 14:25:17   Pg 2 of 15
18-03197-FPC11   Doc 62   Filed 12/20/18   Entered 12/20/18 14:25:17   Pg 3 of 15
18-03197-FPC11   Doc 62   Filed 12/20/18   Entered 12/20/18 14:25:17   Pg 4 of 15
18-03197-FPC11   Doc 62   Filed 12/20/18   Entered 12/20/18 14:25:17   Pg 5 of 15
18-03197-FPC11   Doc 62   Filed 12/20/18   Entered 12/20/18 14:25:17   Pg 6 of 15
18-03197-FPC11   Doc 62   Filed 12/20/18   Entered 12/20/18 14:25:17   Pg 7 of 15
18-03197-FPC11   Doc 62   Filed 12/20/18   Entered 12/20/18 14:25:17   Pg 8 of 15
18-03197-FPC11   Doc 62   Filed 12/20/18   Entered 12/20/18 14:25:17   Pg 9 of 15
18-03197-FPC11   Doc 62   Filed 12/20/18   Entered 12/20/18 14:25:17   Pg 10 of 15
18-03197-FPC11   Doc 62   Filed 12/20/18   Entered 12/20/18 14:25:17   Pg 11 of 15
18-03197-FPC11   Doc 62   Filed 12/20/18   Entered 12/20/18 14:25:17   Pg 12 of 15
18-03197-FPC11   Doc 62   Filed 12/20/18   Entered 12/20/18 14:25:17   Pg 13 of 15
18-03197-FPC11   Doc 62   Filed 12/20/18   Entered 12/20/18 14:25:17   Pg 14 of 15
18-03197-FPC11   Doc 62   Filed 12/20/18   Entered 12/20/18 14:25:17   Pg 15 of 15
